          Case 3:19-cv-08264-JAT Document 19 Filed 05/12/20 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Kimberly Reynolds,                                 No. CV-19-08264-PCT-JAT
10                   Plaintiff,                          ORDER
11    v.
12    Commissioner        of      Social   Security
      Administration,
13
                     Defendant.
14
15           Pending before the Court is Plaintiff Kimberly Reynolds’s (“Claimant”) appeal
16   from the denial of her application for social security disability benefits. (Doc. 16). The
17   Commissioner has responded, (Doc. 17), and Claimant has replied, (Doc. 18). The Court
18   now rules on the appeal.
19   I.      BACKGROUND
20           A. Disability Determination
21           To qualify for social security benefits, an applicant must first show she is “under a
22   disability.” 42 U.S.C. § 423(a)(1)(E). If she shows she suffers from a medically
23   determinable physical or mental impairment preventing her from engaging in any
24   “substantial gainful activity,” the applicant is disabled. Id. § 423(d)(1)–(2).
25           By rule, an Administrative Law Judge (“ALJ”) for the Social Security
26   Administration (“SSA”) follows a five-step process to determine whether the applicant
27   meets the statutory definition of disability. 20 C.F.R. § 404.1520(a)(1). This process may
28   end at any step at which the ALJ can find the applicant disabled or not. Id. § 404.1520(a)(4).
       Case 3:19-cv-08264-JAT Document 19 Filed 05/12/20 Page 2 of 6



 1   At step one, the ALJ determines whether the applicant is “doing substantial gainful
 2   activity.” Id. § 404.1520(a)(4)(i). If so, the applicant is not disabled. Id. If she is not, the
 3   ALJ proceeds to step two and considers whether any of the applicant’s physical or mental
 4   impairments or combination of impairments are “severe.” Id. § 404.1520(a)(4)(ii). If that
 5   threshold is met, the ALJ proceeds to step three to determine whether the applicant’s
 6   impairment or combination of impairments “meets or equals” an impairment listed in
 7   Appendix 1 to Subpart P of 20 C.F.R. Part 404. Id. § 404.1520(a)(4)(iii). If so, the applicant
 8   is disabled. Id. If not, before proceeding to step four, the ALJ must assess the applicant’s
 9   “residual functional capacity” (“RFC”). Id. § 404.1520(a)(4). The RFC represents the most
10   an applicant “can still do despite [her] limitations.” Id. § 404.1545(a)(1). At step four, the
11   ALJ uses the RFC to determine whether the applicant can still perform her “past relevant
12   work.” Id. § 404.1520(a)(4)(iv). If so, the applicant is not disabled. If not, the ALJ proceeds
13   to the final step to determine whether—considering the applicant’s RFC, age, education,
14   and work experience—she “can make an adjustment to other work.” Id. §
15   404.1520(a)(4)(v). If the applicant cannot, she is disabled. Id.
16          B. The ALJ’s Decision
17          Here, the ALJ first found Claimant was not engaged in substantial gainful activity.
18   (Doc. 15-3 at 24). Next, the ALJ found Claimant had the following severe impairments:
19   lumbar spine disorder, cervical spine disorder, chronic heart failure (stable), migraine, and
20   affective disorder. (Id. at 25). The ALJ then determined that none of these impairments met
21   or medically equaled anything in Appendix 1 to Subpart P of 20 C.F.R. Part 404. (Id. at
22   25–26). Before proceeding to step four, the ALJ found that, subject to various limitations,
23   Claimant had the requisite RFC to perform sedentary work as defined by SSA regulations.
24   (Id. at 27). In reaching that determination, as relevant here, the ALJ gave great weight to
25   some parts of treating physician Dr. Rajiv Jetly’s opinion but discounted others. (Id. at 31–
26   34). The ALJ ultimately concluded that, although she had no past relevant work, Claimant
27   could make an adjustment to other work because, considering all her limitations, she could
28   perform as a lamp-shade assembler, lens-block gauger, or masker. (Id. at 35–36).


                                                  -2-
       Case 3:19-cv-08264-JAT Document 19 Filed 05/12/20 Page 3 of 6



 1   II.    DISCUSSION
 2          A. Standard of Review
 3          This Court may not overturn the ALJ’s denial of disability benefits absent legal error
 4   or a lack of substantial evidence. Luther v. Berryhill, 891 F.3d 872, 875 (9th Cir. 2018).
 5   “Substantial evidence means . . . . such relevant evidence as a reasonable mind might accept
 6   as adequate to support a conclusion.” Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017)
 7   (quoting Desrosiers v. Sec’y of Health & Human Servs., 846 F.2d 573, 576 (9th Cir. 1988)).
 8   On review, the Court “must consider the entire record as a whole, weighing both the
 9   evidence that supports and the evidence that detracts from the [ALJ’s] conclusion, and may
10   not affirm simply by isolating a specific quantum of supporting evidence.” Id. (quoting
11   Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014)). The ALJ, not this Court, draws
12   inferences, resolves conflicts in medical testimony, and determines credibility. Andrews v.
13   Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995); Gallant v. Heckler, 753 F.2d 1450, 1453 (9th
14   Cir. 1984). Thus, the Court must affirm even when “the evidence admits of more than one
15   rational interpretation.” Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984).
16          B. Jetly’s Medical Opinion
17          Claimant first argues that the ALJ erred in calculating her RFC by diverging,
18   without explanation, from Jetly’s opinion that her maximum standing time in a workday
19   was less than two hours. (Docs. 16 at 6; 15-11 at 163). Even though the ALJ gave this
20   opinion “great weight,” the ALJ stated Claimant could stand for “no more than two hours”
21   in a workday—a formulation that assumes she could stand for two hours. (Doc. 15-3 at
22   27). She argues that the ALJ was required to accept Jetly’s opinion that she could not stand
23   for even two hours and contends that a claimant with that limitation cannot perform any
24   sedentary work. (Doc. 16 at 7). The Commissioner’s brief does not address this point.
25          Although Claimant is not correct that the inability to stand for two hours
26   “preclude[s] all sedentary work,” (id.), such a limitation can “significantly erode[]” the
27   “occupational base” for sedentary work depending on its severity. SSR 96-9P, 1996 WL
28   374185, at *6 (July 2, 1996); see also SSR 83-10, 1983 WL 31251, at *5 (Jan. 1, 1983)


                                                 -3-
         Case 3:19-cv-08264-JAT Document 19 Filed 05/12/20 Page 4 of 6



 1   (“Since being on one’s feet is required ‘occasionally’ at the sedentary level of exertion,
 2   periods of standing or walking should generally total no more than about [two] hours of an
 3   [eight]-hour workday . . . .”). For this reason, when a claimant is “able to stand and walk
 4   in between . . . slightly less than [two] hours and only a few minutes,” ALJs are instructed
 5   to consult evidence like “a vocational resource,” SSR 96-9P, 1996 WL 374185, at *6, in
 6   order “to determine whether, despite the erosion of a full range of sedentary work, there
 7   [are] still significant numbers of jobs in the national economy that [the claimant can]
 8   perform,” Hernandez v. Astrue, No. 1:10-CV-00198 SKO, 2011 WL 2493759, at *6 (E.D.
 9   Cal. June 22, 2011). Thus, courts have found substantial evidence supports an ALJ’s
10   finding that such claimants can perform sedentary work when, for example, the decision is
11   premised on a vocational expert (“VE”) testifying to that effect. Id.; see also Cebreros v.
12   Colvin, No. CV 13-4092 AGR, 2014 WL 1806879, at *2 (C.D. Cal. May 6, 2014); Bell v.
13   Astrue, 640 F. Supp. 2d 1247, 1256 (E.D. Cal. 2009).
14          Thus, SSR 96-9P contemplates a continuum; the closer a claimant’s maximum at-
15   work standing time is to two hours, the more jobs in the sedentary range that claimant can
16   perform. Where, then, did Jetly’s opinion place Claimant on this continuum? It is
17   ambiguous. When Jetly checked the box to indicate Claimant’s maximum at-work standing
18   time was less than two hours, he might have meant that Claimant’s standing time was
19   somewhere in the 119-minute-range. If so, that would be materially consistent with the
20   ALJ’s assumption that Jetly meant Claimant could stand for up to two hours for purposes
21   of SSR 96-9P. But Jetly could plausibly have meant a far lower figure.1 SSR 96-9P does
22   not foreclose the ALJ from concluding that a claimant with a limited maximum standing
23   time can perform work in the sedentary range, but it does require the ALJ to consult
24   vocational evidence before doing so. Again, however, the ALJ did not elicit any VE-
25   testimony on this point, because the ALJ allowed the ambiguity in the record to persist.
26   “Ambiguous evidence . . . triggers the ALJ's duty to ‘conduct an appropriate inquiry.’”
27
     1
       Indeed, by foregoing a box labeled “about [two] hours” and selecting the lowest option,
28   Jetly’s form appears to indicate this option excludes maximum standing times that are very
     close to two hours. (Doc. 15-11 at 163).

                                                -4-
         Case 3:19-cv-08264-JAT Document 19 Filed 05/12/20 Page 5 of 6



 1   Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001) (citation omitted). Thus, the
 2   Court finds that the ALJ needed to further develop the record before giving Jetly’s opinion
 3   great weight, using it in the hypothetical posed to the VE, and relying on it in the way that
 4   Plaintiff now disagrees with. See Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988)
 5   (“Hypothetical questions posed to the vocational expert must set out all the limitations and
 6   restrictions of the particular claimant . . . .”); see also Barrera v. Astrue, No. CV 11-348-
 7   TUC-HCE, 2012 WL 4361416, at *5–6 (D. Ariz. Sept. 25, 2012) (“In most cases, the
 8   increment of time a doctor ascribes to terms such as ‘about’ or ‘approximately’ may not be
 9   dispositive. In this case it is, both in terms of [the claimant’s] RFC and, if the ALJ’s inquiry
10   proceeds, then to questions posed to the VE.”).
11          The Court does not, however, agree with Claimant that a remand for an immediate
12   award of benefits is warranted. (Doc. 16 at 10–11). As the foregoing demonstrates, the
13   record is not “free from conflicts, ambiguities, or gaps” nor is Claimant’s entitlement to
14   benefits “clear under the applicable legal rules.” Treichler v. Comm’r of Soc. Sec. Admin.,
15   775 F.3d 1090, 1103–04 (9th Cir. 2014). Instead, “the record is uncertain and ambiguous,
16   [such that] the proper approach is to remand the case to the agency.” Id. at 1105. Nothing
17   in the record clearly establishes the conclusion Claimant contends for on appeal; namely
18   that her maximum standing time is so significantly less than two hours that she is precluded
19   from working any job in the sedentary range. Jetly’s opinion—the only evidence on which
20   she premises that contention—is ambiguous as discussed above. And as further discussed
21   above, the ALJ can still permissibly conclude that she can perform jobs in the sedentary
22   range so long as the VE provides testimony addressing her specific limitations. Thus,
23   remand will allow the ALJ to develop the record to more precisely define the extent of the
24   limitation to Claimant’s maximum standing time and to elicit VE-testimony addressing the
25   effect of that limitation. Therefore, the Court remands for a new hearing.2
26   2
       Claimant also argues that the ALJ gave inadequate reasons for discounting other portions
     of Jetly’s opinion. (Doc. 16 at 8–10). Although the ALJ did not explicitly state so, it appears
27   that the portion of Jetly’s opinion that she gave little weight to is his conclusion that
     Claimant would be off-task for some of the workday and miss work up to three days a
28   month. (Doc. 15-3 at 33–34). The ALJ cited as conflicting evidence Claimant’s ability “to
     complete her activities of daily living, including getting her son ready for school daily,

                                                  -5-
         Case 3:19-cv-08264-JAT Document 19 Filed 05/12/20 Page 6 of 6



 1   III.     CONCLUSION
 2            Therefore,
 3            IT IS ORDERED that the decision of the Commissioner is REVERSED AND
 4   REMANDED for further proceedings consistent with this order. The Clerk of the Court
 5   shall enter judgment accordingly.3
 6            Dated this 12th day of May, 2020.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
     cooking three meals, and following her home exercise routine” apparently reasoning that
25   her ability to perform such activities in her home “without regular absences” tended to
     show she would not be absent from work regularly either. (Id. at 34). Because the Court is
26   remanding for a new hearing to further develop the record on Plaintiff’s RFC regarding her
     ability to stand on the job, the Court need not reach this issue. Likewise, the Court need
27   not address Claimant’s alternative argument that evidence she submitted to the Appeals
     Council deprived the ALJ’s decision of substantial evidence. (Doc. 16 at 11–14).
28
     3
         To the extent mandate is required, the judgment shall serve as the mandate.

                                                  -6-
